DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 18 is objected to because of the following informalities:  The claim reads "The composite wiring module ccording to claim 13" and should read "The composite wiring module .  Appropriate correction is required.

                                                                                                                                                                                           
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(2(a2)) as anticipated by Yasuda et al.(US 2016/0381793).

Regarding claim 1, 14 Yasuda et al. discloses a wiring body (fig 6M, 13) including at least one conductive wiring (fig 6M, 2);  5an pressure-sensitive adhesive part provided on the wiring body(para 0026); and a peeling part (fig 6M, 9A), provided on the wiring body (fig 6m), to which the pressure-sensitive adhesive part sticking in a manner easily peeled from the peeling part (para 0026).
         
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus, JR. et al.(US 2010/0118554) in view of Vallulis(US 6,385,885).

           Regarding claims 1 and  14, Kraus, JR. et al. discloses a wiring body including at least one conductive wiring (fig 2, 8);  15an pressure-sensitive adhesive part provided on the wiring body (para 0074); and a peeling part (para 0074), provided on the wiring body (fig 2), to which the pressure-sensitive adhesive part can stick(para 0074). Kraus, JR. et al.  does not disclose the pressure-sensitive adhesive part can stick in a manner easily peeled from the peeling part. However, Vallulis discloses the pressure-sensitive adhesive part can stick in a manner easily peeled from the peeling part (col, 5, lines 24-55). It would have been obvious to one skilled in the art at the time of the invention to use a pressure-sensitive adhesive part can stick manner easily peeled from the peeling part as shown by Vallulis, with the adhesive attached wiring of Kraus, JR. et al., since as shown by Vallulis using a pressure-sensitive adhesive part can stick manner easily peeled from the peeling part is commonly done so as to allow for easy peeling of the peeling part from the pressure-sensitive adhesive. 

Allowable Subject Matter
Claims 2-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847